DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 9, 11, 15, 16, 20, 23, 48, 49 and 84; and Haemophilus influenza serotype A in the reply filed on February 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

CLAIMS
1.	Claims 1, 9, 11, 15, 16, 20, 23, 48, 49 and 84 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent 
The Markush grouping of claims 1, 9, 11, 15, 16, 20, 23, 48, 49 and 84 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
Haemophilus influenza serotype a, b, c, d, e and f are all mutually exclusive chemical structures. 
    PNG
    media_image1.png
    415
    461
    media_image1.png
    Greyscale

Additionally, each of these distinct structures elicit distinct immune responses.  Jin et al (Infection and Immunity  Vol. 75, No. 6, pp 2650-2654, June 2007) set forth that “The near elimination of Hib disease in some populations led to the speculation that 
Accordingly, none of H. influenza serotype a, b, c, d, e or f share a “single structural similarity.”  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 9, 11, 15, 16, 20, 23, 48, 49 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al in light of van den Biggelaar et al.
	The claims are directed to a pharmaceutical composition comprising
	(i) an immunogenic saccharide-polypeptide conjugate comprising a H. influenza serotype a, c, d, e or f capsular polysaccharide, fragment thereof, or combination thereof conjugated to a polypeptide, wherein the immunogenic saccharide-polypeptide 
	(ii) an immunogenic saccharide-polypeptide conjugate comprising a capsular polysaccharide, fragment thereof, or combination thereof selected from the group consisting of serotype c, d, e and f of Haemophilus influenza conjugated to a polypeptide;
	(iii) a plurality of immunogenic saccharide-polypeptide conjugates each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof from serotype c, d, e or f of Haemophilus influenza, each conjugated to a polypeptide; or 
	(iv) a plurality of at least two unique immunogenic saccharide-polypeptide conjugates each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof from a unique serotype selected from the group consisting of a, b, c, d, e and f of Haemophilus influenza, each conjugated to a polypeptide.

Jin et al (Infection and Immunity  Vol. 75, No. 6, pp 2650-2654, June 2007) teach that “In the United States, following 10 years of Hib conjugate vaccine usage, the annual incidence of Hib meningitis among children less than 5 years of age decreased from >10,000 to <200 cases.”  (See page 2650).  Jin et al further set forth that “The near elimination of Hib disease in some populations led to the speculation that other H. influenza serotypes and nontypeable strains may emerge as causes of invasive disease.”  (See page 2650).  Jin et al further report of a prospective 15 month study of Apache Indians, in which 15 Hib and 3 Hia strains were isolated from children under 5 
Van den Biggelaar (Vaccine  Vol. 31, pp 2525-2530, 2013) demonstrate that the Hib vaccine is conjugated to CRM197.  (See page 2527).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have taken the Hib-CRM197 vaccine as described by Jin et al and van den Biggelaar et al and to have further included a Hia-CRM197 conjugate for protection against Hia strains as suggested by Jin et al.  One would have been motivated to produce such a composition in view of the teachings of Jin et al that Hia disease causing strains have been found in children and the proven success of Hib disease prevention based on a Hib-CRM197 vaccine.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 16, 2021